Citation Nr: 0841344	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for residuals of a cold 
injuries of the hands, feet and ears.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In May 2008, the veteran testified at a hearing at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  In hearing 
testimony, the veteran stated that his ear was punctured 
during a VA clinic visit.  

The issue of entitlement to service connection for a PTSD is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service and is not etiologically related to service.

2.  The veteran does not have any residuals of a cold injury.




CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.385 (2008).

2.  Residuals of a cold injuries of the hands, feet and ears 
were not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

With respect to the veteran's cold injury claim, the record 
reflects that the RO provided the veteran with the required 
notice, to include notice with respect to the effective-date 
and disability elements of the claim, in a letter mailed in 
April 2006, prior to the initial adjudication of the claim.

The record does not reflect that the RO provided the veteran 
with appropriate notice with respect to the hearing loss 
claim.  Never the less, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for hearing loss 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim is no more than 
harmless error.  Moreover, the RO has denied this claim 
because a VA examiner has provided an opinion against the 
claim and there is no medical evidence linking the veteran's 
hearing loss disability to service.  At the videoconference 
hearing, the undersigned informed the veteran of this and 
that he should submit medical evidence, such as a statement 
from his physician, linking his hearing loss disability to 
service.  Therefore, the Board concludes that the veteran has 
actual knowledge of the evidence that he should submit or at 
least identify.  The record was held open for the 60 days 
requested by the veteran but no additional evidence was 
received.  Accordingly, the Board concludes that the ultimate 
decision of the RO on the merits of this claim would not have 
been different had the veteran been provided timely and 
adequate VCAA notice. 

The Board also notes that the veteran has been afforded an 
appropriate VA examination in response to his hearing loss 
claim.  In addition, service medical records and pertinent VA 
medical records have been obtained.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate either of these 
claims.  As discussed above, the veteran was afforded 
additional time after the videoconference hearing to submit 
additional evidence but he failed to do so.

The Board acknowledges that the RO did not provide the 
veteran a VA examination or obtain a VA medical opinion in 
response to his cold injury claim, but has determined that VA 
has no duty to provide an examination or obtain a medical 
opinion in this case because the medical evidence currently 
of record is sufficient to decide this claim and there is no 
reasonable possibility that such development would result in 
evidence to substantiate that claim.  In this regard, the 
Board notes that the medical evidence of record documents 
many examinations of the veteran in service and thereafter.  
None of the examinations has disclosed that he has a cold 
injury or any residual of a cold injury.  

In sum, the Board is satisfied that that any procedural 
errors in the RO's development and consideration of these 
claims were insignificant and non prejudicial to the 
veteran.  Accordingly, the Board will address the merits of 
the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Hearing Loss

The veteran contends that his current hearing loss disability 
is related to active duty noise exposure in service.  Service 
medical records do not show that the veteran was found to 
have hearing loss.  In addition, there is no post-service 
medical evidence of hearing loss disability in either ear 
until many years after the veteran's discharge from service 
or medical evidence of a nexus between the veteran's hearing 
loss disability and his active service.  Moreover, a VA 
audiologist who examined the veteran and reviewed the claims 
folder in August 2006 has opined that it is more likely than 
not that the veteran's bilateral hearing loss disability is 
related to post-service factors.

To the extent that the veteran is claiming that he first 
noticed hearing impairment in service and that it has 
continued since then, the Board does not find such a 
contention to be credible.  In this regard, the Board notes 
that service medical records show that the veteran's hearing 
was found to be normal on the examination for discharge, the 
veteran did not include hearing loss in a claim for 
compensation filed in February 1953, and the report of a VA 
examination in September 1953 also shows that his hearing was 
found to be normal.  With respect to the veteran's contention 
that his hearing loss disability is due to in-service noise 
exposure, the Board notes that lay persons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.

Cold Injury Residuals

The veteran claims that he incurred cold injuries of his 
hands, feet and ears while serving in the Republic of Korea 
during the Korean Conflict and that he has residuals of such 
injuries.  Neither the service medical records nor any of the 
post-service medical evidence shows that he has ever been 
found to have a cold injury or any residual thereof.  The 
Board acknowledges that a Vet Center intake report lists an 
Axis III diagnosis of frostbite injuries.  This report was 
prepared by a licensed mental health counselor.  Presumably, 
the Axis III diagnosis was based on information provided by 
the veteran, rather than on the basis of any physical 
findings.  In any event, there is no indication that the 
counselor has the expertise required to diagnose a frostbite 
injury.  

Otherwise, the evidence of this claimed disability is limited 
to the veteran's own statements.  While the veteran is 
competent to describe his symptoms, as a lay person without 
medical training he is not competent to render a medical 
diagnosis or an opinion linking his claimed symptoms of pain 
and tingling to cold injury.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494.

Accordingly, the Board must conclude that the preponderance 
of the evidence is also against this claim.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for residuals of a cold 
injuries of the hands, feet and ears is denied.


REMAND

The veteran contends that he has PTSD due to stressors 
experienced during active duty.  In addition to describing 
combat stressors, the veteran has submitted statements and 
internet articles describing enemy riots in prisoner of war 
camps during May and June 1952, in the Republic of Korea.  
The Board has no reason to question the occurrence of the 
riots.  In hearing testimony and correspondence, the veteran 
has claimed direct involvement in quashing these riots and 
provided his account of witnessing American and enemy 
personnel killed and wounded.  Although not alleging any 
further violent incidents, he also described being 
outnumbered by enemy prisoners in subsequent camp building 
operations.

The RO has indicated that these contentions lack the 
specificity required for further stressor-related 
development.  However, corroboration of every detail, 
including the veteran's personal participation, is not 
required.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See 
also Pentecost v. Principi, 16 Vet. App. 124 (2002).  A 
review of service medical records does show that the veteran 
was assigned to the 430th Engineer Construction Battalion 
when he was treated for urethritis at the 544th General 
Dispensary in the Republic of Korea in September 1952.  This 
is consistent with the veteran's claimed unit participation 
and gives a narrow time window, June to September 1952, in 
which to research and establish whether the veteran's unit 
participated in riot suppression as the veteran claims.  

The veteran was accorded a VA examination for PTSD in October 
2006.  The veteran's claims file was not made available for 
the examiner to review.  The examiner took an account of the 
veteran's service history from the veteran and then noted him 
to be a poor historian, possibly due to cognitive factors or 
motivational issues.  The examiner diagnosed depressive 
disorder, not otherwise specified, and subclinical PTSD.  
Without access to the claims file, the examiner would not 
have been able to ascertain the veracity of the veteran's 
claimed stressors, such as the prison riots.  This is 
significant in a case where the veteran was apparently unable 
to provide an accurate statement of his own personal history 
due, in part, to current cognitive difficulty.  Moreover, the 
examiner was not able to consider the Vet Center intake 
report reflecting a diagnosis of PTSD.  

The Board also notes that the veteran has received mental 
health treatment at VA medical facilities.  As the veteran's 
PTSD claim is otherwise being remanded, ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO or the AMC should obtain a copy 
of any pertinent VA outpatient records, to 
include from the VA clinic in West Haven, 
Connecticut, for the period since June 
2006.  If the veteran identifies any other 
pertinent medical records that have not 
been obtained, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of those records.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

2.  The RO or the AMC should prepare a 
letter asking the JSRRC to provide any 
available information which might 
corroborate the veteran's alleged in- 
service stressor of being involved the 
suppression of prison camp riots in the 
Republic of Korea while attached to the 
430th Engineer Construction Battalion from 
June to September 1952.

3.  After obtaining the above evidence, if 
it is determined that the veteran was 
subjected to a combat stressor or that a 
non combat stressor has been verified, the 
RO or the AMC should make arrangements for 
the veteran to be afforded an examination 
by a psychiatrist or a psychologist to 
determine if he has PTSD due to combat or 
a verified stressor.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), must be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


